979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren David LEWIS, Plaintiff-Appellant,v.Andrew J. WINSTON, Sheriff;  Jane Doe # 1, RecordsSupervisor, Richmond City Jail;  Deputy Nunn, Records,Richmond City Jail;  Kevin M. Schork, Attorney, PublicDefender;  David J. Johnson, Attorney, Public Defender;Jane Doe # 2, Assistant Attorney General, Defendants-Appellees.
No. 92-6682.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 20, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-224-R)
Warren David Lewis, Appellant Pro Se.
Sarah Jane Chittom, Shuford, Rubin & Gibney, Richmond, Virginia; Peter Robert Messitt, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
Dismissed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Warren David Lewis appeals an order of the magistrate judge dismissing some of his claims under 42 U.S.C. § 1983 (1988), and setting the remainder for trial.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED

3
*Appellee Winston filed a motion with this Court seeking to have the case decided on informal briefs or, in the alternative, to dismiss the appeal as untimely.  To the extent that the appeal was decided on the informal briefs we grant the motion.  However, because the appeal was timely (though interlocutory), we deny the remainder of the motion.